EXHIBIT Joint Filing Agreement In accordance with Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended, each of the undersigned hereby agrees to the joint filing with the other reporting person of a statement on Schedule13G (including amendments thereto) with respect to the Common Stock of Megawest Energy Corporation and that this Agreement be included as an Exhibit to such joint filing. This Agreement may be executed in any number of counterparts all of which taken together shall constitute one and the same instrument. IN WITNESS WHEREOF, the undersigned hereby execute this Agreement this14th day of February, 2008. AGOSTO CORPORATION LIMITED Date: February 14, 2008 By: /s/ Dr. J. Gordon Murphy Name/Title: Dr. J. Gordon Murphy, President Date: February 14, 2008 By: /s/ Dr. J. Gordon Murphy Name: Dr. J. Gordon Murphy
